DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 28 December 2021 with respect to the rejections in view of Kenji et al. (JP 2011-177244) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 28 December 2021 with respect to the rejections in view of Wendelstorf et al. (7,455,665) have been fully considered but they are not persuasive.
With respect to claims 1 and 12, Applicant argues that the mechanical fastener of Wendelstorf is meant to secure the diaper during manufacturing and packaging, not as a primary fastening tool. However, the present claims do not specify a primary fastening tool. The present claims merely disclose proximal and distal fastening components separated by an extension area comprising first and second folds. Wendelstorf shows in figures 1-3 a distal fastening component 28 and a proximal fastening component 24 (not numbered in figure 1, but shown at line 36), which are separated by the area comprising the first and second folds 32 and 34, as shown in figure 3. The fastening component 28 is a hook material, as disclosed in column 5, lines 65-67. The claims as presently written do not disclose any further limitations regarding the distal fastening component, and therefore the fastening component 28 of Wendelstorf fulfills the limitations as presently claimed.
Applicant further argues that Wendelstorf does not disclose a pair of folded fastening tabs coupled to transversely opposite ends of a chassis. It is noted that Wendelstorf discloses a pair of folded fastening tabs 2 on each transversely opposite end 72 and 74 of a chassis 54, as shown in figure 4. Applicant appears to argue that since the fastening tab 2 of Wendelstorf comprises two carriers, it does not meet the present claim limitations. However, the present claims do not disclose the fastening tabs are formed of a single piece of material. Under the broadest reasonably interpretation of the term “tab,” it is within the scope of the claims as present written that the fastening tabs be formed of a composite of assembled materials. The z-folded fastening tabs 2 of Wendelstorf, as shown in figure 3, therefore fulfill the claim limitations as presently written.
With respect to claims 20, 21, 23, and 26, Applicant argues that Wendelstorf fails to disclose Z fold in an expansion area as is presently claimed, but does not specifically point out how the language of the claims patentably distinguished over the prior art. Wendelstorf teaches a fastening tab, as shown in figure 3, having a Z-fold formed by fold lines 32 and 34. When the Z-fold is unfolded, the tab is expanded, as shown in figure 1. Therefore, the folded portion of the fastening tab of Wendelstorf fulfills the claim limitation of “an expansion area.” A Z-folded portion is provided in each of the left and right fastening tabs of Wendelstorf, as shown in figure 4, and therefore one of ordinary skill in the art would be motivated to modify the left and right hemisphere fastening components of Roessler to each have a Z-folded expansion area, as taught by Wendelstorf. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelstorf et al. (7,455,665) in view of Lord et al. (6,142,986).
With respect to claim 1, Wendelstorf discloses an absorbent article, as shown in figure 4, having an inner surface, an outer surface, a first waist region 60, a second waist region 62, and a crotch region 64. The article comprises a chassis having longitudinally opposite ends 80 and 86, transversely opposite sides, a body side liner 54, an outer cover 56, and an absorbent core, as shown in figure 4 and disclosed in column 1, lines 6-10. A pair of Z-folded fastening tabs 2 are coupled to transversely opposite ends of the chassis in the second waist region 62, as shown in figure 4. When unfolded, a proximal fastening component 24 and a distal fastening component 28 are transversely separated from one another by an extension area, as shown in figures 1-3. The fastening components are coupled to a carrier 6 and 10, as shown in figure 1. The 
Wendelstorf discloses all aspects of the claimed invention with the exception of the proximal fastening component also comprising an area of hook fastener material. Wendelstorf discloses that the proximal fastener material is an adhesive material for joining the fastener tab to the article, as disclosed in column 5, lines 62-64. Lord discloses an absorbent article having fastening tabs joined to the rear waist portion, as shown in figure 1. The fastening tabs 36 have a proximal fastening component 76 and a distal fastening component 70, as shown in figure 5. Lord teaches the proximal fastening component can be either adhesive, as shown in figure 5, or a hook material, as shown in figure 6. It would therefore have been obvious to one of ordinary skill in the art to make the proximal fastening component of Wendelstorf from a hook fastening material, as taught by Lord, to achieve the predictable result of allowing the proximal fastening component to be removed and reattached to customize the fit of the article.
With respect to claim 2, the fastening tabs 2, when unfolded, comprise proximal and distal creases 32 and 34 in the extension area, as shown in figure 2.
With respect to claim 3, the carrier comprises a nonwoven material, as disclosed in column 2, lines 14-16, and column 3, lines 54-56.
With respect to claim 5, the second folds 32 are configured such that the fastening tab is doubled back on itself, as shown in figure 3.
With respect to claims 6-10, the area between the longitudinal edge 36 of the first zone 24 and the material transition 16, as shown in figure 2, is disclosed in column 6, 
With respect to claim 11, the fastening tab 2 extends transversely beyond the distal fastening component 28, as shown in figure 1, to define a lifting tab comprising carrier material 10.
With respect to claim 17, Wendelstorf discloses fastening tabs 2 of an absorbent article, as shown in figure 4. The fastening tabs 2 having longitudinal opposite ends and transversely opposite ends, as shown in figure 2, and comprise a nonwoven backing material, as disclosed in column 2, lines 14-16, and column 3, lines 54-56. The backing material 6 and 10 has a proximal fastening component 24 and a distal fastening component 28 bonded thereto and transversely separated from one another by an separation zone, as shown in figures 1-3. The fastening tab is folded at least two times in the separation zone, as shown in figure 3. The area between the longitudinal edge 36 of the first zone 24 and the material transition 16, as shown in figure 2, is disclosed in column 6, lines 36-41, as being 45 mm. Since the separation zone (i.e. the area between the longitudinal edge 36 of the proximal fastening component 24 and the edge 40 of the distal fastening component 28), as shown in figure 1, is larger than the area between the longitudinal edge 36 of the first zone 24 and the material transition 16, then 
Wendelstorf discloses all aspects of the claimed invention with the exception of the proximal fastening component also comprising an area of hook fastener material. Wendelstorf discloses that the proximal fastener material is an adhesive material for joining the fastener tab to the article, as disclosed in column 5, lines 62-64. Lord discloses an absorbent article having fastening tabs joined to the rear waist portion, as shown in figure 1. The fastening tabs 36 have a proximal fastening component 76 and a distal fastening component 70, as shown in figure 5. Lord teaches the proximal fastening component can be either adhesive, as shown in figure 5, or a hook material, as shown in figure 6. It would therefore have been obvious to one of ordinary skill in the art to make the proximal fastening component of Wendelstorf from a hook fastening material, as taught by Lord, to achieve the predictable result of allowing the proximal fastening component to be removed and reattached to customize the fit of the article.
With respect to claim 18, the fastening tab is folded in a Z-shape, as shown in figure 3.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelstorf et al. (7,455,665) in view of Lord et al. (6,142,986), and further in view of Petersen et al. (6,155,669).
With respect to claim 13, modified Wendelstorf discloses all aspects of the claimed invention with the exception of the proximal fastening component comprising a plurality of transversely separated strips of hook-type material. 
Lord discloses an absorbent article having fastening tabs joined to the rear waist portion, as shown in figure 1. The fastening tabs 36 have a proximal fastening component 76 and a distal fastening component 70, as shown in figure 5. Lord teaches the proximal fastening component can be either adhesive, as shown in figure 5, or a hook material, as shown in figure 6. It would therefore have been obvious to one of ordinary skill in the art to make the proximal fastening component of Wendelstorf from a hook fastening material, as taught by Lord, to achieve the predictable result of allowing the proximal fastening component to be removed and reattached to customize the fit of the article.
Petersen teaches providing a fastening tab with a plurality of transversely separated strips of fastening material, as shown in figures 2 and 3a. The use of a plurality of separated strips reduces the density of the fastener material on the tab which prevents undesirable stiffness, as disclosed in column 10, lines 1-11. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hook material of modified Wendelstorf in a plurality of transversely separated strips, as taught by Petersen, to reduce the stiffness of the fastening tab.
With respect to claim 14, modified Wendelstorf discloses all aspects of the claimed invention with the exception of the distal fastening component comprising a plurality of transversely separated strips of hook-type material. Wendelstorf discloses in .

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendelstorf et al. (7,455,665) in view of Lord et al. (6,142,986), and further in view of Arakawa et al. (5,591,521).
With respect to claims 16 and 19, modified Wendelstorf discloses all aspects of the claimed invention with the exception of the fastening tabs comprising areas of pressure sensitive adhesive to hold the tabs in a Z-folded state. Wendelstorf discloses in column 7, lines 58-60, using weld spots to hold the fastening tabs in the Z-folded state. Arakawa teaches the functional equivalence of weld spots (i.e. heat seals) and pressure-sensitive adhesive to hold a fastening tab in a Z-folded state, as shown in figure 1 and disclosed in column 9, lines 13-15. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a pressure sensitive adhesive to hold the fastening tab of Wendelstorf in a Z-folded .

Claims 20, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roessler et al. (5,399,219) in view of Wendelstorf et al. (7,455,665).
With respect to claims 20, 22, and 24-25, Roessler discloses a strip of material 140, as shown in figure 4, which when cut in an S-shaped pattern, forms fasteners, as shown in figure 4C, for use as the fastening tab region of an absorbent diaper, as shown in figure 1. The material comprises a strip of backing material 140 having a longitudinal direction 132 and a transverse direction 134, as shown in figure 4, forming left and right hemispheres longitudinally. A left hemisphere fastening component 194 is coupled to the left hemisphere of the backing material 140 and a right hemisphere fastening component 196 is coupled to the right hemisphere of the backing material 140, as shown in figure 4. The left and right hemisphere fastening components 194 and 196 are separated by an expansion area 186 and are symmetric to one another, as shown in figure 4. The fastening component comprises a hook material, as disclosed in column 16, lines 18-20.
Roessler discloses all aspects of the claimed invention with the exception of the backing material being a nonwoven material and with the exception of first and second folds in the expansion area that form a Z-fold. Roessler discloses in column 27, lines 29-34, that the backing material 140 can be a material suitable for providing a fastener tab substrate, including a fabric material, but remains silent as to the material being a 
Wendelstorf teaches providing the expansion area of a fastening tab with first and second folds 32 and 34, as shown in figure 2, to form a Z-fold, as shown in figure 3. Wendelstorf teaches the Z-fold configuration improves the manageability of the article during unfolding, positioning, and closing of the fasteners when the article is put on a wearer, as disclosed in column 1, lines 19-28. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the expansion area of Roessler with first and second folds in the expansion area that form a Z-fold, as taught by Wendelstorf, to improve the manageability of the article during unfolding, positioning, and closing of the fasteners when the article is put on a wearer.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roessler et al. (5,399,219) in view of Wendelstorf et al. (7,455,665), and further in view of Arakawa et al. (5,591,521).
With respect to claim 27, modified Roessler discloses all aspects of the claimed invention with the exception of a strip of pressure sensitive adhesive. Wendelstorf discloses in column 7, lines 58-60, using weld spots to hold the fastening tabs in the Z-folded state. Arakawa teaches the functional equivalence of weld spots (i.e. heat seals) and pressure-sensitive adhesive to hold a fastening tab in a Z-folded state, as shown in figure 1 and disclosed in column 9, lines 13-15. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a strip of pressure sensitive adhesive on the fastening tab of Roessler, as modified by Wendelstorf, as taught by Arakawa, since Arakawa teaches the functional equivalence of weld spots and pressure-sensitive adhesive, and one of ordinary skill in the art would expect the pressure-sensitive adhesive to function equally as well as weld spots.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the claimed invention, the outer cover of the chassis comprising a landing zone comprising loop-type material positioned in the first waist region to fastenably engage with the proximal and distal fastening components. The closest prior art of record, Wendelstorf, discloses a landing zone 55 in the first waist region 60 on the outer cover 56 of the chassis, as shown in figure 4, and further discloses in column 7, lines 47-57, that the landing zone comprises a loop .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781